Title: To Thomas Jefferson from the Board of War, with Reply, 9 November 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 9 Nov. 1779. The prospects of procuring a supply of flour from Maryland are uncertain and expensive. The price in that state is already greater than in Virginia and the charge for freight immense. The extensive orders given to Col. Smith of Baltimore to purchase flour should, therefore, be immediately countermanded and a price limit set of £30 Maryland money per hundred. Purchasing flour in Virginia, besides being cheaper and safer, would have the added advantage of utilizing the seconds for ship bread, the bran and shorts for forage, and the screenings for distilling whiskey. Large quantities of wheat may now be engaged at £12 per bushel. Signed by Innes, Nelson, Griffin, and Barron. Countersigned: “In Council Novr. 9th. 1779. Approved and the board of War will be pleased to send an Express as proposed, and to leave necessary Orders here, and in Maryland. Th: Jefferson.”
